DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Charpie on November 2, 2021.

The application has been amended as follows: 
In claim 1, line 7, after “the frame sub-assembly includes”, insert --a left frame member, a top frame member, and a right frame member, wherein the left frame member, the top frame member, and the right frame member define--
In claim 1, line 8, delete “contained therein”
In claim 1, lines 8-9, replace “the frame sub-assembly further includes a guide rail that forms a top surface of the frame sub-assembly” with --the top frame member includes a guide rail--


In claim 1, line 13, delete “and”
In claim 1, between lines 13 and 14, insert --a compression spring with a releasable stop member associated with the top frame member; and--
In claim 1, line 15, after “within”, insert --the internal aperture of--
In claim 1, lines 15-16, replace “between a non-deployed position and a deployed position” with --from a non-deployed position to a deployed position--
In claim 1, line 16, replace “a compression spring” with --the compression spring--
In claim 1, line 17, after “housing” insert --when the releasable stop member is released, wherein when in the non-deployed position the internal aperture of the frame sub-assembly is substantially open to allow a pitcher to pitch a ball, and wherein when in the deployed position the internal aperture of the frame sub-assembly is closed to protect the pitcher from a batted ball--
Cancel claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 2, 2021/